Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for accidental disability retirement benefits.
Petitioner, a police officer, injured his shoulder and neck while apprehending a female suspect who was causing a disturbance at a local health center. According to petitioner and other officers, a struggle ensued between petitioner and the suspect when petitioner attempted to handcuff her which resulted in petitioner falling to the ground and sustaining injury. However, the report of the incident given to both the Workers’ Compensation Board and the orthopedic surgeon who first examined petitioner was that petitioner was injured while lifting a prisoner from the ground. In denying petitioner’s application, respondent chose to credit the latter evidence and concluded that, because these activities were part of the normal and expected duties of a police officer, petitioner was not injured due to an "accident”. On this record, we find that substantial evidence supports respondent’s determination.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.